 


109 HCON 221 IH: Expressing the sense of the Congress that the President should immediately and unequivocally call for the enforcement of existing immigration laws in order to reduce the threat of a terrorist attack and to reduce the massive influx of illegal aliens into the United States.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 221 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Goode (for himself, Mr. Jones of North Carolina, Mr. King of Iowa, Mr. Rohrabacher, Mr. Tancredo, and Mr. Culberson) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security and International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the President should immediately and unequivocally call for the enforcement of existing immigration laws in order to reduce the threat of a terrorist attack and to reduce the massive influx of illegal aliens into the United States. 
 
Whereas a primary duty of the Federal Government is to secure the homeland and ensure the safety of United States citizens and lawful residents; 
Whereas as a result of the attacks on this country on September 11, 2001, perpetrated by al Qaida terrorists on United States soil, the United States is engaged in a global war on terrorism; 
Whereas 4 years after those attacks, there is still a failure to secure the borders of the United States against illegal entry; 
Whereas the failure to enforce immigration laws in the interior means that illegal aliens face little or no risk of apprehension or removal once they are in the country; 
Whereas the Government of Mexico actively encourages illegal immigration to the United States by, among other things, publishing how to books and urging State and local entities to accept the matricula consular as valid identification; 
Whereas granting amnesty to illegal aliens, or even proposing legislation or efforts for amnesty for illegal aliens, serves only to generate more illegal immigration; 
Whereas if illegal aliens can enter and remain in the United States with impunity, so, too, can terrorists enter and remain while they plan, rehearse, and then carry out their attacks; and 
Whereas the failure to control and to prevent illegal immigration into the United States increases the likelihood that terrorists will succeed in launching catastrophic or harmful attacks on United States soil: Now, therefore, be it 
 
That— 
(1)the President and the Secretary of Homeland Security should immediately use every tool available to them to secure the borders against illegal entry; 
(2) the President should announce publicly that he will oppose any proposal to grant legal status, or amnesty, to illegal aliens and that he and the Secretary of Homeland Security will use every tool available to stop illegal immigration into the United States and to announce efforts for the removal of illegal aliens from the United States; 
(3)the President and the Secretary of Homeland Security should seek the assistance of State and local law enforcement personnel in enforcing immigration laws, whether through formal agreements to cooperate or through the elimination of sanctuary policies; and 
(4)the President and the Secretary of State should warn Mexico that any further actions it takes to encourage illegal immigration to the United States will be viewed as interference with our domestic laws, in violation of the Vienna Convention on Consular Relations.  
 
